 

Exhibit 10.2

 

Execution Version

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT

 

OF 1933 AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE

 

DISPOSED OF UNLESS REGISTERED UNDER THAT ACT

 

OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

IFX CORPORATION

 

CONVERTIBLE PROMISSORY NOTE

 

$25,000.00

 

Dated: March 6, 2003

 

FOR VALUE RECEIVED IFX CORPORATION, a Delaware corporation (the “Company”),
hereby promises to pay to UBS Capital LLC, a Delaware limited liability company,
(the “Payee”), or its registered assigns, the principal amount of Twenty Five
Thousand and 00/100 Dollars ($25,000.00) together with interest thereon
calculated from the date hereof in accordance with the provisions of this
Convertible Promissory Note (the “Convertible Note”).

 

Certain capitalized terms are defined in Section 8 hereof.

 

1.  Interest Rate.    Interest shall accrue at a rate equal to ten percent (10%)
per annum (the “Interest Rate”) on the unpaid principal amount of this
Convertible Note outstanding from time to time; provided that so long as any
Event of Default has occurred and is continuing, interest shall accrue to the
extent permitted by law at the rate of the Interest Rate plus two percent (2%)
per annum on the unpaid principal amount of this Convertible Note outstanding
from time to time for the period beginning on the date on which such Event of
Default occurs and ending on the date on which such Event of Default ceases to
exist. Interest shall be computed on the basis of the actual number of days
elapsed and a 360-day year.

 

2.  Maturity Date.    Notwithstanding Section 3 below, the entire principal
amount of this Convertible Note and all accrued but unpaid interest thereon
shall be due and payable in full in cash in immediately available funds on March
1, 2008 (the “Maturity Date”). Any overdue principal and overdue interest
together with any interest thereon, shall be due and payable upon demand.

 

3.  Conversion.

 

(a)  Subject to a Forced Payee D Election described below, at the election of
the Payee (the “Payee D Election”) at any time prior to the Maturity Date, all
of the principal amount of this Convertible Note plus accrued and unpaid
interest thereon may be converted into shares of the Series D Preferred Stock at
a conversion price equal to $1.20 per share (as adjusted

 

1



--------------------------------------------------------------------------------

 

for stock splits, combinations, stock dividends and the like) of Series D
Preferred Stock (the “Series D Conversion Price”). The Series D Preferred Stock
to be issued upon any such conversion shall have the same rights, preferences
and privileges as the shares of the Series D Preferred Stock issued in the
Series D Financing. The Payee, upon making such conversion, and as a condition
thereof, shall enter into a registration rights agreement and shareholders
agreement substantially in the form of the Third Amended and Restated
Registration Rights Agreement and the Fourth Amended and Restated Stockholders
Agreement among the Company and the holders of the Series D Preferred Stock, if
the Payee is not already a party to any of such agreements. No fractional shares
shall be issued upon a conversion into Series D Preferred Stock. In lieu of any
fractional shares to which Payee would otherwise be entitled, the Company shall
pay cash equal to such fraction multiplied by the Series D Conversion Price. In
the event that the Payee does not own Company Common Stock at the time of the
conversion to Series D Preferred Stock pursuant to this section, then in lieu of
the “common to preferred” conversion right provided under the terms of the
Series D Financing, and in addition to the shares of Series D Preferred Stock
issuable as provided above, Payee shall receive 0.0342 shares of Series D
Preferred Stock for each dollar of Convertible Note plus accrued and unpaid
interest converted pursuant hereto. In the event that Convertible Noteholders
holding a majority of the outstanding principal amount of the Convertible Notes
elect to make a Payee D Election, then all of the Convertible Noteholders who
have not otherwise voluntarily made a Payee D Election shall be deemed to have
automatically made a Payee D Election on the first date that a majority of
Convertible Noteholders holding a majority of the Convertible Notes shall have
made a Payee D Election (the “Forced Payee D Election”).

 

(b)  In the event that the Company enters into a Qualified Financing Purchase
Agreement prior to the Maturity Date (the date thereof being the “Qualified
Financing Date”), then, subject to a Forced Payee F Election described below, at
the election of the Payee (the “Payee F Election”), this Convertible Note plus
accrued and unpaid interest thereon may be converted, in whole and not in part,
into Qualified Financing Securities at a conversion price equal to the purchase
price per Qualified Financing Security set forth in the Qualified Financing
Purchase Agreement (the “Qualified Financing Conversion Price”). The Company
shall provide Payee timely notice of the Qualified Financing Date, and Payee
shall make the Payee F Election within ten (10) business days of receiving such
notice. The Payee, upon making such conversion, and as a condition thereof,
shall enter into any registration rights agreement, shareholders agreement or
other material agreements entered into by other investors in the Qualified
Financing. In the event that Convertible Noteholders holding a majority of the
outstanding principal amount of the Convertible Notes elect to make a Payee F
Election, then all of the Convertible Noteholders who have not otherwise
voluntarily made a Payee F Election shall be deemed to have automatically made a
Payee F Election on the first date that a majority of Convertible Noteholders
holding a majority of the Convertible Notes shall have made a Payee F Election
(the “Forced Payee F Election”).

 

(c)  At such time as a conversion under this Section 3 has been effected, the
rights of the holder of this Convertible Note as the holder of such note shall
cease, and the Person or Persons in whose name or names any certificate or
certificates for shares of the Series D Preferred Stock or Qualified Financing
Securities, as the case may be, are to be issued upon such conversion shall be
deemed to have become the holder or holders of record of the shares of such
Series D Preferred Stock or Qualified Financing Securities represented thereby.

 

2



--------------------------------------------------------------------------------

 

(d)  The Company shall deliver to the converting holder a certificate or
certificates representing the number of shares of Series D Preferred Stock or
Qualified Financing Securities, as the case may be, issuable by reason of such
conversion in such name or names and such denomination or denominations as the
converting holder has specified.

 

(e)  The issuance of certificates for shares of Series D Preferred Stock or
Qualified Financing Securities, as the case may be, upon conversion of this
Convertible Note shall be made without charge to the holder hereof for any
issuance tax in respect thereof or other cost incurred by the Company in
connection with such conversion and the related issuance of shares of Series D
Preferred Stock or Qualified Financing Securities, provided that such holder
shall pay any transfer taxes associated therewith.

 

(f)  The Company shall at all times reserve and keep available out of its
authorized but unissued shares of Series D Preferred Stock or Qualified
Financing Securities, as the case may be, solely for the purpose of issuance
upon conversion hereunder, such number of shares of Series D Preferred Stock or
Qualified Financing Securities issuable upon conversion, or, if an adequate
number of shares of Series D Preferred Stock or Qualified Financing Securities
have not previously been authorized, the Company shall authorize additional
shares of Series D Preferred Stock or Qualified Financing Securities The Company
shall not designate or authorize any additional classes of Preferred Stock if
such authorization or designation would preclude the Company from authorizing
and issuing the Series D Preferred Stock or the Qualified Financing Securities.
All such securities which are so issuable shall, when issued, be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens and
charges (other than the applicable shareholders agreement and securities laws).
The Company shall take all such actions as may be necessary to assure that all
such securities may be so issued without violation of any applicable law or
governmental regulation or any requirements of any domestic securities exchange
upon which such shares of capital stock may be listed; provided, that in no
event will the Company be obligated to register Series D Preferred Stock or
Qualified Financing Securities under the Securities Act of 1933.

 

(g)  Capital Stock

 

(i)  On the date hereof, the authorized capital stock of the Company consists of
(1) 110,000,000 shares of Common Stock, of which 11,963,399 shares of Common
Stock are issued and outstanding, and (2) 40,000,000 shares of Preferred Stock,
of which (w) 2,030,869 shares of Preferred Stock have been designated as Series
A Convertible Preferred Stock, all of which shares are issued and outstanding;
(x) 4,842,397 shares of Preferred Stock have been designated Series B
Convertible Preferred Stock, 4,418,262 of which shares are issued and
outstanding; (y) 3,126,241 shares of Preferred Stock have been designated as
Series C Preferred Stock, all of which shares are issued and outstanding, and
(z) 8,509,675 shares of Series D Preferred Stock, of which 6,432,608 are issued
and outstanding.

 

(ii)  On the date hereof, the Company has convertible promissory notes in the
total amount of $4 million (the “2002 Notes”). as set forth in Schedule A. Such
convertible promissory notes are convertible into Series D Preferred Stock in
accordance with their terms. The Series D Preferred Stock to be issued upon such
conversion will have the same rights, preferences and privileges as the
currently outstanding shares of Series D Preferred Stock.

 

3



--------------------------------------------------------------------------------

 

(iii)  On the date hereof, 43,639,400 shares of Common Stock are reserved for
issuance upon the exercise of options, warrants and convertible preferred stock.

 

4.  Method of Payments.

 

(a)  Payment. Except in the event of an earlier conversion pursuant to Section 3
hereof or an acceleration pursuant to Section 7 hereof, notwithstanding anything
contained elsewhere in this Convertible Note to the contrary, the Company will
pay all sums for principal, interest, premiums, dividends or otherwise becoming
due on this Convertible Note not later than 5:00 p.m. New York time, on the
Maturity Date, in immediately available funds, in accordance with the payment
instructions that the Payee may designate in writing, without the presentation
or surrender of such Convertible Note or the making of any notation thereon. Any
payment made after 5:00 p.m. New York time, on a Business Day will be deemed
made on the next following Business Day. If the Maturity Date falls on a day
that is not a Business Day, such due date shall be extended to the next
succeeding Business Day, and interest shall be payable on any principal so
extended for the period of such extension. All amounts payable under this
Convertible Note shall be paid free and clear of, and without reduction by
reason of, any deduction, set-off or counterclaim. The Company will afford the
benefits of this Section to the Payee and to each other Person holding this
Convertible Note.

 

(b)  Transfer and Exchange. Upon surrender of any Convertible Note for
registration of transfer or for exchange to the Company at its principal office,
the Company at its sole expense will execute and deliver in exchange therefor a
new Convertible Note or Convertible Notes, as the case may be, as requested by
the holder or transferee, which aggregate the unpaid principal amount of such
Convertible Note, registered as such holder or transferee may request, dated so
that there will be no loss of interest on the Convertible Note and otherwise of
like tenor. The issuance of new Convertible Notes shall be made without charge
to the holder(s) of the surrendered Convertible Note for any issuance tax in
respect thereof or other cost incurred by the Company in connection with such
issuance, provided that each Convertible Noteholder shall pay any transfer taxes
associated therewith. The Company shall be entitled to regard the registered
holder of this Convertible Note as the holder of the Convertible Note so
registered for all purposes until the Company or its agent, as applicable, is
required to record a transfer of this Convertible Note on its register.

 

(c)  Replacement. Upon receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of any Convertible Note
and, in the case of any such loss, theft or destruction of any Convertible Note,
upon receipt of an indemnity reasonably satisfactory to the Company or, in the
case of any such mutilation, upon the surrender and cancellation of such
Convertible Note, the Company, at its expense, will execute and deliver, in lieu
thereof, a new Convertible Note of like tenor and dated the date of such lost,
stolen, destroyed or mutilated Convertible Note.

 

5.  Representations and Warranties of Payee. Payee represents and warrants to
Company that:

 

(a)  Investment Purpose. Payee is acquiring this Convertible Note and any and
all securities into which this Convertible Note is convertible solely for its
own account for the

 

4



--------------------------------------------------------------------------------

 

purpose of investment and not with a view to or for sale in connection with any
distribution thereof, and has no present intention or plan to effect any
distribution thereof. The securities issuable upon conversion hereof will bear a
legend to the following effect:

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or the laws of any state and
may not be sold or transferred except in compliance with the Act and such laws.”

 

(b)  Information.    Payee has had the opportunity to conduct and complete
customary business, financial, and operational due diligence investigations and
Payee is satisfied with the results of the due diligence investigations
conducted by Payee. Payee has been furnished with all materials relating to the
business, finances and operations of the Company that has been requested by
Payee. In addition, Payee has reviewed the public filings made by the Company
with the SEC. Payee understands and acknowledges that its investment in this
Convertible Note involves a high degree of risk.

 

(c)  Sophistication.    Payee is able to bear the economic risk of an investment
in the Convertible Note and can afford to sustain a total loss of such
investment, and has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment and therefore has the capacity to protect its own interests in
connection with the purchase of such Convertible Note.

 

(d)  Illiquidity.    Payee understands that there is no public market for the
Convertible Note to be acquired by it and that there may never be a public
market for such Convertible Note or the preferred stock or other security to be
issued at conversion, and that such Purchaser may have to bear the risk of its
investment in such securities for a substantial period of time.

 

(e)  Accredited Investor.    Payee is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act. In addition, Payee
has received such information as it considers necessary or appropriate for
deciding whether to acquire the Convertible Note.

 

(f)  Requisite Power and Authority.    Payee has all necessary power and
authority to execute this Convertible Note. This Convertible Note has been duly
executed and delivered by Payee, and when executed by Payee will constitute the
legal, valid and binding obligation of Payee, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, or other similar laws
affecting the enforceability of creditors’ rights generally and court decisions
with respect thereto, and the discretion of courts in granting equitable
remedies.

 

5



--------------------------------------------------------------------------------

 

(g)  No Conflict.    The execution by Payee of this Convertible Note and the
consummation of the transactions contemplated hereby by Payee will not result in
any violation of or default under, any provision of the organizational documents
of Payee, any contract to which Payee is a party or any applicable law, rule or
regulation, which violation or default could reasonably be expected to (i)
affect the validity of this Convertible Note, (ii) affect in any material
respect any action taken or to be taken by Payee pursuant to this Convertible
Note, or (iii) have a material adverse effect on the properties, assets,
business or operations of such Payee.

 

(h)  Confidentiality.    The terms and conditions of the Mutual Non-Disclosure
Agreement (“NDA”), if any, previously entered into by Payee and the Company,
shall govern the exchange of all confidential information between the parties.
The NDA shall survive execution of this Convertible Note.

 

6.  Representations and Warranties of the Company.    The Company represents and
warrants to Payee that:

 

(a)  Organization and Qualification.    The Company and each of its subsidiaries
is an entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, with power and authority to conduct
its business as it is now being conducted, to own or use its properties and
assets that it purports to own or use and, in the case of the Company, to
perform its obligations under this Convertible Note. The Company and each of its
subsidiaries is duly qualified to do business as a foreign company and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification.

 

(b)  Absence of Conflicts.    Neither the execution, delivery and performance of
this Convertible Note by the Company, nor the consummation of the transactions
contemplated hereby, nor compliance by the Company with any of the provisions
hereof, will (a) violate, conflict with, or result in a breach of any provision
of, constitute a default under, or permit or result in the termination of,
acceleration of any obligation under, or creation of a lien under any of the
terms, conditions or provisions of, (i) the certificate of incorporation, bylaws
or stockholders agreements of the Company, or (ii) any note, mortgage,
indenture, contract, agreement or license by which the Company or any of the
properties or assets thereof may be bound, or to which the Company or any
subsidiary thereof or any of the properties or assets thereof may be subject, or
(b) violate or conflict with any law, rule, regulation, judgment, ruling, order,
writ, injunction or decree applicable to the Company or any subsidiary thereof
or any of the properties or assets thereof.

 

(c)  Authorization of Agreements, Etc.    Each of (i) the execution and delivery
by the Company of this Convertible Note, (ii) the performance by the Company of
its obligations hereunder, and (iii) the issuance, sale and delivery by the
Company of this Convertible Note and the shares of Series D Preferred Stock or
other security issuable upon conversion thereof has been duly authorized by all
necessary corporate action of the Company.

 

6



--------------------------------------------------------------------------------

 

(d)  Validity.    This Convertible Note has been duly executed and delivered by
the Company and constitutes the legal, valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms.

 

7.  Events of Default.    If any of the following events takes place before the
Maturity Date (each, an “Event of Default”), Payee at its option may declare all
principal and accrued and unpaid interest thereon and all other amounts payable
under this Convertible Note immediately due and payable in immediately available
cash funds; provided, however, that this Convertible Note shall automatically
become due and payable without any declaration in the case of an Event of
Default specified in clause 2, 3, 4, 5, 6 or 7, below:

 

  (1)   The Company fails to make payment of the full amount due under this
Convertible Note (including, without limitation, principal, interest, premiums
and other amounts) on demand at the Maturity Date or by the issuance of Series D
Preferred Stock or Qualified Financing Securities, as the case may be following
a valid Payee D Election or Payee F Election by Payee; or

 

  (2)   A receiver, liquidator or trustee is appointed by a court order (i) of
the Company or (ii) for any substantial part of the Company’s assets or
properties; or

 

  (3)   The Company is adjudicated bankrupt or insolvent; or

 

  (4)   A substantial part of the Company’s property is sequestered by or in
consequence of a court order and such order remains in effect for more than 30
days; or

 

  (5)   The Company files a petition in voluntary bankruptcy or requests
reorganization under any provision of any bankruptcy, reorganization or
insolvency law or consents to the filing of any petition against it under such
law, or

 

  (6)   Any petition against the Company is filed under bankruptcy, receivership
or insolvency law; or

 

  (7)   The Company makes a formal or informal general assignment for the
benefit of its creditors, or admits in writing its inability to pay debts
generally when they become due, or consents to the appointment of a receiver,
liquidator or trustee of the Company or for all or any part of its property; or

 

  (8)   An attachment or execution is levied against any substantial part of the
Company’s assets that is not released within 30 days; or

 

  (9)   The Company dissolves, liquidates or ceases business activity, or
transfers the majority of its assets other than in the ordinary course of
business; or

 

  (10)   The Company breaches any material covenant or agreement on its part
contained in this Convertible Note;

 

  (11)   There exists any material inaccuracy or untruthfulness of any
representation or warranty of the Company set forth in this Convertible Note; or

 

  (12)   Except as with respect to defaults existing on the date hereof under
those promissory notes, credit agreements, loan agreements, conditional sales
contracts, guarantees, leases, indentures, bonds, debentures or other

 

 

7



--------------------------------------------------------------------------------

 

contract or material obligations set forth on Attachment A, the Company shall
default under any promissory note, credit agreement, loan agreement, conditional
sales contract, guarantee, lease, indenture, bond, debenture or other contract
or material obligation to which it is a party whatsoever having an aggregate
outstanding amount greater than $100,000 and a party thereto or a holder thereof
is entitled to accelerate the obligations of the Company.

 

8.  Definitions.

 

“Business Day” means a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their activities.

 

“Convertible Note” shall mean this Convertible Promissory Note.

 

“Convertible Notes” shall mean this Convertible Promissory Note along with (i)
any convertible notes substantially in the form of this Convertible Note issued
to UBS Capital LLC, (ii) any convertible note to be issued to ROF/IFX, LLC if
ROF/IFX, LLC has elected to receive a convertible note substantially similar to
the form of this Convertible Note pursuant to the terms of the convertible note
dated September 9, 2002 between ROF/IFX, LLC and the Company, (iii) the
convertible note issued to UBS Capital Americas III, L.P. dated October 31, 2002
in the principal amount of $2,755,000, (iv) the convertible note issued to UBS
Capital LLC dated October 31, 2002 in the principal amount of $145,000, and (v)
any other convertible notes in the form hereof issued upon transfer or exchange
hereof, in whole or in part.

 

“Convertible Noteholder” with respect to any Convertible Note, means at any time
each Person then the record owner of such Convertible Note and “Convertible
Noteholders” means all of such Convertible Noteholders collectively.

 

“Person” means any person or entity of any nature whatsoever, specifically
including an individual, a firm, a company, a corporation, a partnership, a
limited liability company, a trust or other entity.

 

“Series D Preferred Stock” means the series of convertible preferred stock of
the Company issued in the Series D Financing or, if necessary under Delaware
law, a new class of preferred stock having the same rights, preferences, and
privileges as the Series D Preferred Stock.

 

“Series D Financing” means the issuance of convertible preferred stock of the
Company to one or more investors for cash pursuant to the Series D Stock
Purchase Agreement.

 

“Series D Stock Purchase Agreement” means the IFX Corporation Series D
Convertible Preferred Stock Purchase Agreement dated as of February 19, 2002,
among the Company and the other parties named therein.

 

“Qualified Financing” means the future issuance of Qualified Financing
Securities to one or more investors following the date of issuance of this
Convertible Note pursuant to a Qualified Financing Purchase Agreement, if any.

 

8



--------------------------------------------------------------------------------

 

“Qualified Financing Securities” means a new series of convertible preferred
stock, any common stock or any convertible debt of the Company to be issued
pursuant to a Qualified Financing Purchase Agreement, if any.

 

“Qualified Financing Purchase Agreement” means an agreement executed by the
Company after the date hereof which provides the Company with debt or equity
financing in connection with the issuance of securities by the Company
consisting of IFX common stock or other securities that are convertible,
exercisable, or exchangeable into shares of IFX common stock.

 

9.  Expenses of Enforcement, etc.    The Company agrees to pay all reasonable
fees and expenses incurred by the Payee in connection with the negotiation,
execution and delivery of this Convertible Note. The Company agrees to pay all
reasonable fees and expenses incurred by the Payee in connection with any
amendments, modifications, waivers, extensions, renewals, renegotiations or
“workouts” of the provisions hereof or incurred by the Payee in connection with
the enforcement or protection of the Payee’s rights in connection with this
Convertible Note, or in connection with any pending or threatened action,
proceeding, or investigation relating to the foregoing, including but not
limited to the reasonable fees and expenses of counsel for the Payee. The
Company indemnifies the Payee and its directors, managers, affiliates, partners,
members, officers, employees and agents against, and agrees to hold the Payee
and each such person and/or entity harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable counsel fees and
expenses, incurred by or asserted against the Payee or any such person or entity
arising out of, in any way connected with, or as a result of (i) the
consummation of the loan evidenced by this Convertible Note and the use of the
proceeds thereof or (ii) any claim, litigation, investigation or proceedings
relating to any of the foregoing, whether or not the Payee or any such person or
entity is a party thereto.

 

10.  Amendment and Waiver.    The provisions of this Convertible Note may not be
modified, amended or waived, and the Company may not take any action herein
prohibited, or omit to perform any act herein required to be performed by it
without the written consent of the Payee.

 

11.  Remedies Cumulative.    No remedy herein conferred upon the Payee is
intended to be exclusive of any other remedy and each and every such remedy
shall be cumulative and shall be in addition to every other remedy given
hereunder or now or hereafter existing at law or in equity or by statute or
otherwise.

 

12.  Remedies Not Waived.    No course of dealing between the Company and the
Payee or any delay on the part of the Payee in exercising any rights hereunder
shall operate as a waiver of any right of the Payee.

 

13.  Assignments.    The Payee may assign, participate, transfer or otherwise
convey this Convertible Note and any of its rights or obligations hereunder or
interest herein to any Person, and this Convertible Note shall inure to the
benefit of the Payee’s successors and assigns. The Company shall not assign or
delegate this Convertible Note or any of its liabilities or obligations
hereunder.

 

9



--------------------------------------------------------------------------------

 

14.  Headings.    The headings of the sections and paragraphs of this
Convertible Note are inserted for convenience only and do not constitute a part
of this Convertible Note.

 

15.  Severability.    If any provision of this Convertible Note is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Convertible Note will remain in full force and effect. Any provision of
this Convertible Note held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

16.  Cancellation.    After all principal, premiums (if any), accrued interest
and all other amounts at any time owed under or in connection with this
Convertible Note have been paid in full in immediately available funds, or this
Convertible Note has been converted in accordance with its terms, this
Convertible Note will be surrendered to the Company for cancellation and will
not be reissued.

 

17.  Maximum Legal Rate.    If at any time an interest rate applicable hereunder
exceeds the maximum rate permitted by law, such rate shall be reduced to the
maximum rate so permitted by law.

 

18.  Place of Payment and Notices.    Subject to Section 4(a) above, payments of
principal and interest and notices deliverable to the Payee hereunder are to be
delivered to the Payee at the address as the Payee has specified by prior
written notice to the Company. No notice shall be deemed to have been delivered
until the first Business Day following actual receipt thereof at the foregoing
address.

 

19.  Waiver of Jury Trial.    The Payee and the Company each hereby waives any
right it may have to a trial by jury in respect of any litigation directly or
indirectly arising out of, under or in connection with this Convertible Note or
the transactions contemplated hereunder.

 

20.  Submission to Jurisdiction.    (a) Any legal action or proceeding with
respect to this Convertible Note may be brought in the courts of the State of
New York or of the United States of America for the Southern District of New
York, and, by execution and delivery of this Convertible Note, the Company
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.

 

(b)  The Company hereby irrevocably waives, in connection with any such action
or proceeding, any objection, including, without limitation, any objection to
the laying of venue or based on the grounds of forum non conveniens, which they
may now or hereafter have to the bringing of any such action or proceeding in
such respective jurisdictions.

 

(c)  Nothing herein shall affect the right of the Payee to serve process in any
other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Company in any other jurisdiction.

 

21.  GOVERNING LAW.    ALL ISSUES AND QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS CONVERTIBLE NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

10



--------------------------------------------------------------------------------

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has executed and delivered this Convertible
Promissory Note on the date first written above.

 

 

IFX CORPORATION

By:

 

/s/ MICHAEL SHALOM

--------------------------------------------------------------------------------

   

Name: Michael Shalom

   

Title: Chief Executive Officer

 

Agreed to and accepted:

 

PAYEE:

 

UBS CAPITAL LLC

 

By:

 

/s/ MARK O. LAMA

--------------------------------------------------------------------------------

   

Name: Mark O. Lama

   

Title: Principal

 

By:

 

/s/ MARC UNGER

--------------------------------------------------------------------------------

   

Name: Marc Unger

   

Title: Chief Financial Officer

 

Address:

  

UBS Capital LLC.

c/o UBS Capital Americas III, LLC

299 Park Avenue

New York, NY 10171

Attention: George Duarte

Telephone No.:

  

(212) 821-6330

Telecopy No.:

  

(212) 821-6333

 

 

12



--------------------------------------------------------------------------------

 

SCHEDULE A

 

SCHEDULE OF PURCHASERS OF CONVERTIBLE PROMISSORY NOTES

 

IFX Corporation

 

Purchaser Of Convertible Promissory Notes

--------------------------------------------------------------------------------

    

Original Principal Amount Of Convertible Promissory Note

--------------------------------------------------------------------------------

UBS Capital Americas III, L.P.

    

$

2,755,000

      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

UBS Capital LLC

    

$

145,000

      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

ROF/IFX, LLC

    

$

1,100,000

      

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

13